[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 185 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 186 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 188 
The principal question on this appeal is whether the crime of bribery committed by a member of the common council of the city of New York is punishable under the Penal Code, or only under the New York City Consolidation Act of 1882. The materiality of the question presented lies in the fact that the defendant was indicted and convicted of bribery, as a member of the common council of the city of New York, under section 72 of the Penal Code, and was sentenced to imprisonment in the State prison for the term of nine years and ten months, pursuant to the provisions of that section, whereas if he was punishable only under the Consolidation Act of 1882, the maximum punishment by imprisonment could not have exceeded two years in the penitentiary.
After a careful consideration we have reached the conclusion that section 58 of the Consolidation Act is superseded by section 72 of the Penal Code, and that the crime of bribery committed by a member of the common council of the city of New York, is defined and made punishable by that section. In determining this question it is to be assumed that the Penal Code was the later enactment, although in point of fact it was passed prior to the Consolidation Act. The Penal Code was passed July 26, 1881, and took effect December 1, 1882. The Consolidation Act was passed July 1, 1882, and took effect March 1, 1883. But section 2143 of the Consolidation Act expressly declares that "for the purpose of determining the effect of this act upon other acts, except the Penal Code, and the effect of other acts, except the Penal Code, upon this act, this act is deemed to have been enacted on the first day of January in the year eighteen hundred and eighty-two; all acts passed after such date, and the Penal Code, are to have the same effect as if passed after this act." By the express prescription *Page 189 
of the legislature, therefore, the Penal Code, although enacted before the Consolidation Act, is to have the same effect upon the Consolidation Act as if it had been passed after that act. This provision, although somewhat anomalous, does not, as we can perceive, transcend the legislative power. It subordinates the Consolidation Act to the Penal Code, wherever the two statutes are in conflict, and moreover, what is material to notice, the provision affords the plainest implication that in the sense of the legislature there were, or might be penal provisions in the Consolidation Act in conflict with the Penal Code. For the purpose of construction the legislature has declared in what order of time the two statutes shall be deemed to have been enacted, and there being no question of legislative power, it is the plain duty of courts to construe the two statutes in accordance with this direction.
Section 58 of the Consolidation Act is a re-enactment of section 100 of the charter of 1873, which in turn was a re-enactment of section 114 of the charter of 1870. It is sufficiently specific for our present purpose to state that the section makes it a felony for any person to give or promise to any member of the common council or any municipal officer, any money or valuable thing with intent to influence his official action, or for any such officer to accept any such gift or promise under any agreement or undertaking that his vote, opinion, judgment, or action shall be influenced thereby, and subjects the bribe-giver upon conviction to imprisonment in the penitentiary for a term not exceeding two years, or to a fine not exceeding $5,000 or both, in the discretion of the court, and the bribe-taker on like conviction, to the same punishment by fine or imprisonment, or both, and in addition subjects him to a forfeiture of his office, aad disqualifies him from holding any office under the city of New York. Section 72 of the Penal Code is as follows: "§ 72. A judicial officer, a person who executes any of the functions of a public office not designated in titles VI and VII of this Code, or person employed by or acting for the State, or for any public officer in the business of the State, who asks, receives, or agrees to receive a bribe, or *Page 190 
any money, property or value of any kind, or any promise or agreement therefor, upon any agreement or understanding that his vote, opinion, judgment, action, decision, or other official proceeding, shall be influenced thereby, or that he will do or omit any act or proceeding, or in any way neglect or violate any official duty, is punishable by imprisonment for not more than ten years, or by fine of not more than five thousand dollars, or both. A conviction also forfeits any office held by the offender, and forever disqualifies him from holding any public office under the State."
It is material at the outset to inquire whether the offense of bribery committed by municipal officers, is as a general rule, embraced within and punishable under this section of the Penal Code. If the section does not apply to the bribery of a municipal officer in any case, then plainly there is an end of the argument in support of this judgment. If on the other hand, the section applies in general to this class of officers, then it becomes necessary in order to reverse the judgment that it should be found that the special case of bribery committed by municipal officers in the city of New York is excepted or in some way taken out of the operation of this section. The comprehensive character of the provisions of the Penal Code relating to bribery, both in respect to the definition of the offense and the officers by whom it may be committed, is apparent upon the most cursory reading. They form to a great extent the subject of three titles. Title six relates to crimes against the executive power of the State, and prescribes the punishment for giving or offering bribes, or for the asking or receiving of bribes by executive and administrative officers. Title seven relates to crimes against the legislative power of the State, and contains provisions for the punishment of bribery of members of the legislature. Title eight is entitled "Of crimes against public justice." Section 71 prescribes the offense of giving or offering a bribe to a judicial officer and certain other persons enumerated, connected either with the administration of justice, or who exercisequasi judicial functions. Section 72, which prescribes the offense of receiving *Page 191 
bribes, is not thus limited. It specifies judicial officers, but the specification is followed by words of the most comprehensive meaning, intended apparently to include in this final provision, all public officers within the State, of whatever character or grade, not included within the previous titles. It in terms not only embraces a judicial officer, but also "a person who executes any of the functions of a public office," not designated in titles 6 and 7. That it was not the intention to confine the section to judicial officers is manifest also from the subsequent designation in the same section of "a person employed by, or acting for, the State, or for any public officer in the business of the State," and also from section 78, which supplements section 72, and prescribes the offense of giving or offering a bribe to "a person executing the functions of a public office," although the bribery of a judicial officer is specially provided for by section 71. It is plain that a member of a common council or other municipal officer is a person "who executes the functions of a public office," and we cannot doubt that municipal officers are within the purview of section 72. If this was less plain on the language of the section itself, there are cogent reasons for giving it this construction in view of the antecedent legislation and the presumed intention of the legislature. A reference to the successive statutes on the subject of bribery, commencing with the statute, chapter 181 of the Laws of 1806, re-enacted by the Revised Laws of 1813, shows a constant tendency on the part of the legislature to extend the statutes against bribery to persons not embraced in previous laws. The statute of 1806 included only State officers and members of the senate and assembly. The Revised Statutes (2 R.S. 760) enlarged the enumeration of State officers in the previous statutes, and for the first time included judicial officers. The amendment of 1853 (Chap. 539) still further extended the enumeration to "any member of the common council or corporation of any city in the State, or to the mayor, recorder, chamberlain, treasurer or comptroller of such city or any department of the government thereof." The act of 1869 (Chap. 742) departed from *Page 192 
the practice of special enumeration adopted in the previous statutes, and substituted words of general description, "any person holding office under the laws of this State," and the law of 1869 was in force until the enactment of the Penal Code. It will be noticed that members of a common council were specially included in the act of 1853, and there can be no reason to suppose that when in 1869, the legislature substituted a general and comprehensive description in place of a specific enumeration, it intended to exempt municipal officers from the operation of the statute of bribery.
It would seem, moreover, that there could be no general policy upon which an omission of municipal officers from the provisions of the general statute against bribery could proceed. The cities of the State embrace a large share of its population and wealth. Municipal governments exercise by delegation, within a limited sphere, and under certain restrictions, sovereign power. They create debts binding upon the municipality, and wield the power of taxation. The danger to which public rights and private property is exposed from dishonest municipal administration is certainly as great as from corruption on the bench or in the legislature. It is inconceivable that a bribery statute of general application should be enacted which did not embrace bribery of municipal officers. We find no difficulty in reaching the conclusion that section 72 of the Penal Code applies in general to the offense of bribery committed by municipal officers.
We are, therefore, brought directly to the main question, whether section 58 of the Consolidation Act is in force, and takes the case of bribery, when committed by a member of the common council of the city of New York, out of the operation of section 72 of the Penal Code, thereby requiring a different procedure, and a different punishment in the special case, from that prescribed by the general law govering the same offense when committed by a member of a common council in other cities of the State.
The Penal Code, as its title implies, is an institute of criminal justice of general application, and was enacted in harmony *Page 193 
with the tendency of recent legislation, for the purpose of embodying in a single statute the system of criminal law applicable to the State, and substituting the statute so enacted in place of the great number of statutes and amendments of statutes which together, before the enactment of the Code, constituted the body of the criminal law. In the seventh section it is declared that "this Code specifies the classes of persons who are deemed capable of crimes, and liable to punishment; the nature of the various crimes, and prescribes the kind and measure of punishment to be inflicted for each;" and it is declared in the first section that "no act or omission begun after the beginning of the day on which the Code takes effect as a law shall be deemed criminal or punishable, except as prescribed or authorized by the Code, or by some statute of this State not repealed by it." It is a plain inference from these provisions that the Penal Code was intended as a revision of the prior laws in respect to crimes, and their punishment, and as a substitute for the scattered and fragmentary legislation which preceded it. The Penal Code contains no general clause repealing prior statutes covering the subjects embraced in its provisions. It, however, defines and prescribes the punishment for murder, larceny, burglary, and all the generally recognized offenses, and it cannot be doubted that its provisions on these subjects were intended as a substitute for similar provisions in the prior laws. On comparing the offense of bribery, as defined by the Consolidation Act, and by section 72 of the Penal Code, it will be found that all the elements of the crime as defined in the Consolidation Act are included in the definition of the same crime in the Penal Code, although the definitions in the two statutes are not identical in language. By the Consolidation Act every officer enumerated therein "who shall accept a gift or promise," etc., with the agreement or understanding that his vote or action shall be influenced thereby, is declared guilty of a felony. By section 72 of the Penal Code the words "receives or agrees to receive a bribe," etc., are used in place of those in the Consolidation Act. But the words in both statutes are of equivalent meaning. It was assumed on the trial that the indictment *Page 194 
was found under the provision of the Penal Code. In point of form we think the indictment was good under either statute. It is not necessary that an indictment should follow the precise language of a statute, but words of equivalent import are sufficient, and this rule of the common law is now declared by statute. (Code of Crim. Pro., § 283.) We have then first, a special provision in the charter of the city of New York, making bribery committed by a city officer a crime, and declaring its punishment, and next,
a general law later in date (for so it must be deemed), containing provisions defining with great minuteness the crime of bribery by executive, legislative and judicial officers, and in the final section including every "person executing the functions of a public office."
The learned counsel for the defendant insists that the two acts are not necessarily repugnant, and they invoke the application to this case of the general rule in respect to the repeal of statutes by implication, that a posterior general act does not repeal a prior local act, unless the legislative intent to repeal be unequivocally apparent. Whether a subsequent statute repeals a prior one in the absence of express words, depends upon the intention of the legislature, and one of the tests frequently resorted to to ascertain whether there is a repeal by implication, is to inquire whether the special and general acts may both be executed without involving repugnancy of rights or remedies. In some cases the question has been solved by holding that the general act was intended to declare a general rule governing cases not already provided for, and that a prior special statute on the same subject, operating upon a single person or class of persons, or within a limited territory, should be treated as if specially excepted from the operation of the general law. It will be found I think on examining the cases in which the courts have held that a special law was not repealed by a subsequent general law on the same subject, that they are as a general rule cases where the legislature was not dealing directly with the subject of the prior law, and it was not in the mind of the legislature when the general law was enacted, or where the special law was part of a system of local *Page 195 
administration, or where it was possible to assign a reasonable motive for retaining the special and peculiar provisions of the special act, notwithstanding the enactment of a subsequent general rule covering the same subject. The General Bribery Act not only covers the whole subject, but was we think plainly intended to furnish the only rule governing the crime and punishment of bribery. It includes by enumeration and description all officials of every grade — town, city, county and State officers; provides a uniform punishment, but gives to the court a discretion in applying it within the limit prescribed, to meet the circumstances of the particular case. The crime of bribery is not local, affecting only a particular locality. No matter in what place the crime is committed, or whether by a town, city, county or State officer, it is an offense in the punishment of which the whole public are interested. It is peculiarly a crime against society at large. It impairs public confidence in the integrity of official administration, a confidence most necessary to be maintained. It is impossible to suppose that the legislature when it enacted the Penal Code, intended to exempt officials in the city of New York from the operation of the bribery sections. No public policy can be assigned for such a discrimination, and we think the case is within the rule that "a later statute, covering the same subject-matter, and embracing new provisions, operates to repeal the prior act, although the two acts are not in express terms repugnant." (See Norris v.Crocker, 13 How. [U.S.] 429; Bartlet v. King, 12 Mass. 537,545; United States v. Tynen, 11 Wall. 88; Heckmann v.Pinkney, 81 N.Y. 211, 215; People v. Gold  Stock TelegraphCo., 98 id. 67, 78.)
The construction we have given to the Penal Code in connection with the Consolidation Act, is greatly strengthened in view of the inconsistencies which would result from holding that section 58 of the Consolidation Act is still in force. At the time of the enactment of the Penal Code, the charters of the cities of New York, Brooklyn and Long Island City, contained provisions for punishing bribery committed by municipal officers in those cities. (Laws of 1873, chap. 535, § 100; Laws of *Page 196 
1873, chap. 863, tit. 19, § 22; Laws of 1871, chap. 460.) But no such provisions were contained in the charters of Albany, Poughkeepsie, Troy, Syracuse, Rochester, Buffalo or Elmira. The General Bribery Act of 1869, which was in force until the enactment of the Penal Code, made bribery a crime when committed by "any person holding office under the laws of this State." The statute of 1869 was unquestionably superseded by the provisions of the Penal Code. Unless, therefore, municipal officers are punishable for bribery under section 72, it follows that bribery committed by municipal officers in New York, Brooklyn and Long Island City is punishable under the special provisions of the charters of these cities, but is not an offense and is not punishable when committed by officers of the same class in the other cities of the State. If, on the other hand, section 72, as we have endeavored to show, includes municipal officers, the contention that, nevertheless, the crime and punishment of bribery by municipal officers in the city of New York, is still governed by section 58 of the Consolidation Act, leads to an equally absurd result. It involves the necessity of ascribing to the legislature an intention to discriminate in the punishment of bribery when committed by a municipal officer in the city of New York, and when committed by municipal officers in other cities, and also the further intention to punish the crime when committed in the smaller municipalities, with far greater severity than when committed by municipal officers of the most populous and important city in the Union. Such legislation is absurd in theory, and leads to injustice. It regulates punishment according to the locality of the crime, instead of by the nature of the offense. It is repugnant to the principle that laws should be equal and impartial, and ignores a natural sentiment which requires even-handed justice even in the punishment of crimes. A law punishing homicide in the city of New York by imprisonment in the State prison, and in Brooklyn by hanging, would shock the general sense, but would not be different in principle from a law punishing bribery in one city by imprisonment in the penitentiary for two years, and in the other by *Page 197 
imprisonment in the State prison for ten years. It is the duty of courts in construing statutes, to avoid, if possible, a construction which leads to absurdity or manifest in justice, and the case before us calls for the application of this principle. The fact that prior to the Penal Code the same inconsistency existed between the punishment for bribery under the charter provisions, and the general bribery statute, does not, we think, make it less the duty of the court to seek to place such a construction upon the Penal Code, as will remedy such an anomalous and unsatisfactory condition of the law.
The argument so far has proceeded upon the assumption that the Penal Code contains no express provision, saving the bribery provision in the Consolidation Act from its operation. But it is claimed by the counsel for the defendant that section 58 of the Consolidation Act is continued in force by section 725 of the Penal Code. That section is as follows: "§ 725. Nothing in this Code affects any of the provisions of the following statutes; but such statutes are recognized as continuing in force, notwithstanding the provisions of this Code; except so far as they have been repealed by subsequent laws: 1. All acts incorporating municipal corporations, and acts amending acts of incorporation, or charters of such corporation, or providing for the election or appointment of officers therein, or defining the powers or duties of such officers; 2. All acts relating to emigrants or other passengers in vessels coming from foreign countries, except as provided in section 626 of this Code; 3. All acts for the punishment of intoxication, or the suppression of intemperance, or regulating the sale or disposition of intoxicating or spirituous liquors; 4. All acts defining and providing for the punishment of offenses not defined and made punishable by this Code." The claim is that this section excepts from the operation of the Penal Code, all penal provisions in charter acts, and that as section 58 of the Consolidation Act is a penal provision of that character, it is excepted from the operation of the Penal Code. Notwithstanding the generality of the language of section 725, it is apparent from other provisions, both of the Consolidation Act and of the Penal Code, that it was not intended that all *Page 198 
penal provisions in charter acts, should remain in force unaffected by the Penal Code. The provision in section 2143 of the Consolidation Act, that the Penal Code should have the same effect upon the Consolidation Act as if it was passed after that act, has no significance except upon the assumption that in the sense of the legislature, the Penal Code contained provisions, which if deemed to have been enacted after the Consolidation Act, would, or might modify the penal clauses in that act. Moreover, it was the evident intention of the legislature to establish by the Penal Code a uniform rule of punishment for crimes of the same grade throughout the State. It is enacted in section 719, that an offense specified in the Code, committed after it has taken effect, "must be punished according to the provisions of this Code, and not otherwise." The claim that section 725 was intended to apply to and preserve unimpaired, all penal provisions in charter acts, is clearly disproved by section 726. That section, which contains the only express repealing provision in the Code, is as follows: "§ 726. All acts and parts of acts which are inconsistent with the provisions of this act, are repealed so far as they impose any punishment for crime, except as herein provided." The true meaning of the phrase, "except as herein provided," would, I apprehend, have been more clearly expressed by the words, "other than as herein provided." The Consolidation Act does impose a punishment for bribery, inconsistent with that prescribed by the Penal Code; and section 726, if it goes no further, clearly conforms the punishment for bribery under the Consolidation Act, to that prescribed by the Penal Code, and so to that extent affects the charter provision. In this view it is not very material whether section 58 is regarded as wholly repealed, or only as modified in respect to the punishment. If modified only, the result would be that there are two statutes identical in substance, both as respects the definition of the crime and its punishment, under either of which an indictment would lie, a judgment under one barring proceedings under the other. But we are of opinion that section 725 is to be construed as saving only those penal provisions of charter acts, which are *Page 199 
not covered by the provisions of the Penal Code, and this limitation of the generality of the language of that section, is required upon construing it in connection with other provisions, and in view of the general purpose of the legislature in enacting the Penal Code, to consolidate into one crimes act, the various statutes relating to crimes, and to prescribe a uniform rule of punishment.
The main evidence produced on the trial to sustain the charge of bribery, was that of a police inspector and other police officers, who testified to confessions of the defendant. It did not appear that they were made under the influence of fear produced by threats, or upon any stipulation for immunity from prosecution, so as to make them inadmissible under section 395 of the Code of Criminal Procedure. But it is claimed that there was no proof in addition to the confessions, as required by statute, to warrant a conviction. By section 395 of the Code of Criminal Procedure, it is declared that the confession of a defendant "is not sufficient to warrant a conviction, without additional proof that the crime charged has been committed." There was evidence given on the trial, showing that the Broadway railway grant was passed under circumstances, which while they may possibly have been consistent with an innocent intention on the part of the defendant and others, nevertheless indicated the operation of unusual motives and influences, and when interpreted in the light of the confession, are strongly corroborative of its truth. It is insisted that under the statute the corpus delicti must be proved, or evidence given tending to prove it, wholly independent of the confession, and that no evidence was given, which, disconnected with the confessions, had a legal tendency to prove the body of the crime. It would be a sufficient answer to this point that it is not raised by any exception on the trial, and it clearly was not raised by the exception to the denial of a motion for a new trial, made after verdict. But we are of opinion that when, in addition to the confession, there is proof of circumstances which, although they may have an innocent construction, are nevertheless calculated to suggest the commission of crime, and for the explanation *Page 200 
of which the confession furnishes the key, the case cannot be taken from the jury for a non-compliance with the requirement of the statute. The words of the statute, "additional proof that the crime charged has been committed," seem to imply that the confession is to be treated as evidence of the corpus delicti,
that is, not only of the subjective criminal act, but also the criminal agency of the defendant; in other words, as competent proof of the body of the crime, though insufficient without corroboration to warrant a conviction. "Full proof," said NELSON, Ch. J., in People v. Badgley (16 Wend. 53, 59), "of the body of the crime, the corpus delicti, independently of the confession, is not required by any of the cases, and in many of them slight corroborating facts were held sufficient." We are of opinion that there was evidence in addition to the confession, which constituted "additional proof" within the statute.
We have examined the other questions raised, but have reached the conclusion that no error is disclosed in the record, and that the judgment should be affirmed. The case was carefully tried. No evidence in favor of the defendant was excluded, and none admitted against him, of doubtful competency. The charge was full and explicit upon all the points to which the attention of the court was directed. We have been greatly aided in our examination of the case, by the arguments of the respective counsel, from which nothing on either side was omitted, legitimately bearing upon the questions presented.
The judgment should be affirmed.